EXHIBIT 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1-OXLEY ACT OF 2002 Each of the undersigned hereby certifies, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that this Annual Report on Form 10-K for the year ended December 31, 2011 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended, and the information contained in such report fairly presents, in all material respects, the financial condition and results of operations of the Company. This 16th day of March, 2012. /s/ MICHAEL G. SANCHEZ Michael G. Sanchez President and Chief Executive Officer (Principal Executive Officer) /s/ PAUL R. GARRIGUES Paul R. Garrigues Chief Financial Officer (Principal Financial and Accounting Officer)
